    Case 5:20-cr-50057-JLV Document 1 Filed 07/23/20 Page 1 of 6 PageID #: 1



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                               WESTERN DIVISION



UNITED STATES OF AMERICA,                  CR


                  Plaintiff,               REDACTED INDICTMENT


      vs.                                  Interference with Commerce
                                           by Robbery
SHANNON LARIVE,                            (18U.S.C. §§ 1951 and 2)
KARMEN ENGLERT, and
NICHOLAS BUTLER,                           Use and Brandishing of a Firearm
                                           During the Commission of a Crime
                  Defendants.              of Violence
                                           (18 U.S.C. §§ 924(c)(l)(A)(ii), (iii) and
                                           2)

                                           Possession of a Firearm by a
                                           Prohibited Person
                                           (18 U.S.C. §§ 922(g)(1) and 924(a)(2))


      The Grand Jury charges:

      At all times material to this Indictment, Jokers Casino, 1320 Mount

Rushmore Road, Rapid City, South Dakota; Rushmore Casino, 1808 Mount

Rushmore Road, Rapid City, South Dakota; and Market Square Casino, 1624 E.

Saint Patrick Street, Rapid City, South Dakota, were engaged in the operation of

casinos in interstate commerce and in an industry which affects interstate

commerce.



                                 COUNT I


      On or about March 16, 2020, at Rapid City, in the District of South

Dakota, the defendants. Shannon Larive, Karmen Englert, and Nicholas Butler,

did unlawfully obstruct, delay, and affect, and attempt to obstruct, delay, and
    Case 5:20-cr-50057-JLV Document 1 Filed 07/23/20 Page 2 of 6 PageID #: 2



affect, commerce as that term is defined in 18 U.S.C. § 1951, and the movement

of articles and commodities in such commerce, by robbery as that term is defined

in 18 U.S.C. § 1951, in that the defendants. Shannon Larive, Karmen Englert,

and Nicholas Butler, did unlawfully attempt to take and obtain personal property

consisting of United States currency from an employee of Jokers Casino, against

the will of that person, by means of actual and threatened force, violence, and

fear of injuiy, immediate and future to his person, that is, by entering Jokers

Casino with a shotgun in an attempt to forcibly take money from the employee

of Joker's Casino, and did aid and abet each other in the commission of the

offense, all in violation of 18 U.S.C. §§ 1951 and 2.

                                     COUNT II


      On or about March 16, 2020, at Rapid City, in the District of South

Dakota, the defendants. Shannon Larive, Karmen Englert, and Nicholas Butler,

did, during and in relation to a crime of violence for which the defendants may

be prosecuted in a court of the United States, to wit, a violation of 18 U.S.C. §

1951, as charged in Count I of this Indictment, knowingly used, carried, and

brandished a firearm, that is a shotgun, and did aid and abet each other in the

commission of the offense, all in violation of 18 U.S.C. §§ 924(c)(l)(A)(ii) and 2.

                                    COUNT III


      On or about March 16, 2020, at Rapid City, in the District of South

Dakota, the defendants. Shannon Larive, Karmen Englert, and Nicholas Butler,

did unlawfully obstruct, delay, and affect, and attempt to obstruct, delay, and

                                         2
    Case 5:20-cr-50057-JLV Document 1 Filed 07/23/20 Page 3 of 6 PageID #: 3



affect, commerce as that term is defined in 18 U.S.C. § 1951, and the movement

of articles and commodities in such commerce, by robbery as that term is defined

in 18 U.S.C. § 1951, in that the defendants. Shannon Larive, Karmen Englert,

and Nicholas Butler, did unlawfully take and obtain personal property consisting

of United States currency in the presence of an employee of the Rushmore

Casino, against the will of that person, by means of actual and threatened force,

violence, and fear of injury, immediate and future to his person, that is, by

brandishing a shotgun, demanding money, and forcibly taking the money at

gunpoint, and did aid and abet each other in the commission of the offense, all

in violation of 18 U.S.C. §§ 1951 and 2.

                                    COUNT IV


      On or about March 16, 2020, at Rapid City, in the District of South

Dakota, the defendants. Shannon Larive, Karmen Englert, and Nicholas Butler,

did, during and in relation to a crime of violence for which the defendants may

be prosecuted in a court of the United States, to wit, a violation of 18 U.S.C. §

1951, as charged in Count III of this Indictment, knowingly used, carried, and

brandished a firearm, that is a shotgun, and did aid and abet each other in the

commission of the offense, all in violation of 18 U.S.C. §§ 924(c)(l)(A){ii) and 2.

                                     COUNT V


      On or about March 18, 2020, at Rapid City, in the District of South

Dakota, the defendants. Shannon Larive and Karmen Englert, did unlawfully

obstruct, delay, and affect, and attempt to obstruct, delay, and affect, commerce

                                         3
    Case 5:20-cr-50057-JLV Document 1 Filed 07/23/20 Page 4 of 6 PageID #: 4



as that term is defined in 18 U.S.C. § 1951, and the movement of articles and

commodities in such commerce, by robbery as that term is defined in 18 U.S.C.

§ 1951, in that the defendants. Shannon Larive and Karmen Englert, did

unlawfully take and obtain personal property consisting of United States

currency in the presence of an employee of the Market Square Casino, against

the will of that person, by means of actual and threatened force, violence, and

fear of injury, immediate and future to his person, that is, by brandishing a

pistol, demanding money, and forcibly taking the money at gunpoint, and did

aid and abet each other in the commission of the offense, all in violation of 18

U.S.C. §§ 1951 and 2.

                                     COUNT VI


      On or about March 18, 2020, at Rapid City, in the District of South

Dakota, the defendants. Shannon Larive and Karmen Englert, did, during and

in relation to a crime of violence for which the defendants may be prosecuted in

a court of the United States, to wit, a violation of 18 U.S.C. § 1951, as charged

in Count V of this Indictment, knowingly used, carried, and brandished a

firearm, that is a pistol, and did aid and abet each other in the commission of

the offense, all in violation of 18 U.S.C. §§ 924(c)(l)(A)(ii) and 2.

                                     COUNT VII


      On or about March 21, 2020, at Rapid City, in the District of South

Dakota, the defendant. Shannon Larive, did unlawfully obstruct, delay, and

affect, and attempt to obstruct, delay, and affect, commerce as that term is

                                          4
    Case 5:20-cr-50057-JLV Document 1 Filed 07/23/20 Page 5 of 6 PageID #: 5



defined in 18 U.S.C. § 1951, and the movement of articles and commodities in

such commerce, by robbery as that term is defined in 18 U.S.C. § 1951, in that

the defendant. Shannon Larive, did unlawfully take and obtain personal property

consisting of United States currency in the presence of an employee of the

Rushmore Casino, against the will of that person, by means of actual and

threatened force, violence, and fear ofinjury, immediate and future to his person,

that is, by brandishing and discharging a pistol, demanding money, and forcibly

taking the money at gunpoint, all in violation of 18 U.S.C. § 1951.

                                      COUNT VIll


       On or about March 21, 2020, at Rapid City, in the District of South

Dakota, the defendant. Shannon Larive, did, during and in relation to a crime of

violence for which the defendant may be prosecuted in a court of the United

States, to wit, a violation of 18 U.S.C. § 1951, as charged in Count VII of this

Indictment, knowingly used, carried, brandished, and discharged a firearm, that

is a pistol, all in violation of 18 U.S.C. § 924(c)(l)(A)(iii).

                                       COUNT IX


       On or about March 21, 2020, at Rapid City, in the District of South

Dakota, the defendant. Shannon Larive, having been convicted of a crime

punishable by imprisonment for a term exceeding one year, and then knowing

he had been convicted of a crime punishable by imprisonment for a term

exceeding one year, did knowingly possess a firearm, to wit, a German Sport

Guns GmbH, model M1911, .22 Long Rifle caliber, semi-automatic pistol,

                                            5
    Case 5:20-cr-50057-JLV Document 1 Filed 07/23/20 Page 6 of 6 PageID #: 6



bearing serial number A415080, which had been previously shipped and

transported in interstate and foreign commerce, all in violation of 18 U.S.C. §§

922(g)(1) and 924(a)(2).

                                          A TRUE BILL:


                                          Name Redacted


                                          Foreperson


RONALD A PARSOTia.JR.
United States^ttbrne}?)
